



Exhibit 10.7


REGISTRATION RIGHTS AGREEMENT


THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of February 17,
2020, is made by and between BRICKELL BIOTECH, INC., a Delaware corporation (the
“Company”), and LINCOLN PARK CAPITAL FUND, LLC, an Illinois limited liability
company (together with its permitted assigns, the “Investor”).  


WHEREAS:


A.    The Company and the Investor have entered into that certain Purchase
Agreement, dated as of the date hereof (the “Purchase Agreement”), whereby the
Company has agreed to issue to the Investor, and the Investor has agreed to
purchase, from time to time, up to Twenty-Eight Million Dollars ($28,000,000) of
the Company’s common stock, par value $0.01 per share (the “Common Stock”),
pursuant to Section 2 of the Purchase Agreement (such shares, the “Purchase
Shares”); and


B.    The Company and the Investor have entered into that certain Securities
Purchase Agreement, dated as of the date hereof (i) an aggregate of 870,226
shares (the “Common Shares”) of common stock, par value $0.01 per share (“Common
Stock”), (ii) a warrant (the “Series A Warrant”), to initially purchase an
aggregate of up to 686,194 shares of Common Stock (“Series A Warrant Shares”),
pursuant to Section 2 of the Securities Purchase Agreement (such shares, the
“Initial Purchase Shares”); and


C.    To induce the Investor to enter into the Purchase Agreement and the
Securities Purchase Agreement, the Company has agreed to provide certain
registration rights under the Securities Act of 1933, as amended, and the rules
and regulations thereunder, or any similar successor statute (collectively, the
“Securities Act”), and applicable state securities laws.


NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investor
hereby agree as follows:


1.
DEFINITIONS.



Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Purchase Agreement. As used in this
Agreement, the following terms shall have the following meanings:


(a)“Register,” “Registered,” “Registering” and “Registration” refer to a
registration effected by preparing and filing one or more registration
statements of the Company in compliance with the Securities Act and providing
for offering securities on a continuous basis, and the declaration or ordering
of effectiveness of such registration statement(s) by the SEC.


(b)“S-3 Registrable Securities” means the Common Shares issued to the Investor
upon under the Securities Purchase Agreement, the Series A Warrant Shares
issuable to the Investor upon the exercise of the Series A Warrant, and any
Common Stock issued or issuable with respect to the Common Shares, the Series A
Warrant or the Securities Purchase Agreement as a result of any stock split,
stock dividend, recapitalization, exchange or similar event, or any of the
provisions of the Series A Warrant, without regard to any limitation on
purchases under the Series A Warrant.







--------------------------------------------------------------------------------




(c)“S-1 Registrable Securities” means (i) the Purchase Shares that may from time
to time be issued or issuable to the Investor upon purchases of the Available
Amount under the Purchase Agreement and any Common Stock issued or issuable with
respect to the Purchase Shares or the Purchase Agreement as a result of any
stock split, stock dividend, recapitalization, exchange or similar event,
without regard to any limitation or restriction on purchases under the Purchase
Agreement.


(d)“Registrable Securities” means the S-3 Registrable Securities and the S-1
Registrable Securities.


(e)“Registration Statement” means the S-3 Registration Statement and the S-1
Registration Statement (each as defined below) and any other registration
statement of the Company that Registers Registrable Securities, including a New
Registration Statement, as amended when each became effective, including all
documents filed as part thereof or incorporated by reference therein, and
including any information contained in a prospectus subsequently filed with the
SEC.


2.
REGISTRATION.



(a)Registration of the S-3 Registrable Securities.  The Company shall, by
February 28, 2020, file with the SEC a Registration Statement on Form S-3
Registering all of the S-3 Registrable Securities for resale by the Investor,
and no other securities of the Company (the “S-3 Registration Statement”).


(b)Registration of the S-1 Registrable Securities.  The Company shall, by August
17, 2020, file with the SEC a Registration Statement on Form S-1 (the “S-1
Registration Statement”) Registering the maximum number of S-1 Registrable
Securities as shall be permitted to be included thereon in accordance with
applicable SEC rules, regulations and interpretations so as to permit the resale
of such S-1 Registrable Securities by the Investor under Rule 415 under the
Securities Act (“Rule 415”) at then prevailing market prices (and not fixed
prices), as mutually determined by both the Company and the Investor in
consultation with their respective legal counsel, subject to the aggregate
number of authorized shares of the Company’s Common Stock then available for
issuance in its Certificate of Incorporation. The S-1 Registration Statement
shall Register only S-1 Registrable Securities, and no other securities of the
Company.


(c)Sufficient Number of Shares Registered. In the event the number of shares
available under the S-1 Registration Statement is insufficient to cover all of
the S-1 Registrable Securities, the Company shall amend the S-1 Registration
Statement or file a new Registration Statement (a “New Registration Statement”),
so as to cover all of such S-1 Registrable Securities (subject to the
limitations set forth in Section 2(b)) as soon as practicable, but in any event
not later than ten (10) Business Days after the necessity therefor arises,
subject to any limits that may be imposed by the SEC pursuant to Rule 415 under
the Securities Act and any guidance issued by the SEC thereunder.


(d)Offering. If the staff of the SEC (the “Staff”) or the SEC seeks to
characterize any offering pursuant to a Registration Statement filed pursuant to
this Agreement as constituting an offering of securities that does not permit
such Registration Statement to become effective and be used for resales by the
Investor under Rule 415 at then-prevailing market prices (and not fixed prices),
or if after the filing of the a Registration Statement with the SEC pursuant to
Section 2(a) or 2(b), the Company is otherwise required by the Staff or the SEC
to reduce the number of S-1 Registrable Securities included in any such
Registration Statement, then the Company shall reduce the number of S-1
Registrable Securities to be included in such Registration Statement (with the
prior consent of the Investor and its legal counsel as to the specific S-1
Registrable Securities to be removed therefrom) until such time as the Staff and
the SEC shall so permit such Registration Statement to become effective and be
used as aforesaid. In the event of any reduction in S-1 Registrable


2

--------------------------------------------------------------------------------




Securities pursuant to this Section 2(d), the Company shall file one or more New
Registration Statements in accordance with Section 2(d) until such time as all
S-3 Registrable Securities or S-1 Registrable Securities, as the case may be,
required to have been Registered have been included in Registration Statements
that have been declared effective and the prospectus contained therein is
available for use by the Investor. Notwithstanding any provision herein, in the
Securities Purchase Agreement or the Purchase Agreement to the contrary, the
Company’s obligations to Register Registrable Securities (and any related
conditions to the Investor’s obligations) shall be qualified as necessary to
comport with any requirement of the SEC or the Staff as addressed in this
Section 2(d).


(e)Rule 424 Prospectus. The Company shall, as required by applicable securities
regulations, from time to time file with the SEC, pursuant to Rule 424
promulgated under the Securities Act, the prospectus and prospectus supplements,
if any, to be used in connection with sales of the Registrable Securities under
each Registration Statement (each a “Prospectus”). The Investor and its counsel
shall have a reasonable opportunity to review and comment upon each such
Prospectus prior to its filing with the SEC, and the Company shall give due
consideration to all comments of the Investor. The Investor shall use its best
efforts to comment upon such prospectus within one (1) Business Day from the
date the Investor receives the final pre-filing version of such prospectus.


(f)    Prospectus Amendments or Supplements. Except as provided in this
Agreement and other than periodic and current reports required to be filed
pursuant to the Exchange Act, the Company shall not file with the SEC any
amendment to the Registration Statement or any supplement to the Base Prospectus
that refers to the Investor, the Transaction Documents (as defined in each of
the Purchase Agreement and the Securities Purchase Agreement) or the
transactions contemplated thereby (including, without limitation, any Prospectus
Supplement filed in connection with the transactions contemplated by the
Transaction Documents), in each case with respect to which (a) the Investor
shall not previously have been advised and afforded the opportunity to review
and comment thereon at least two (2) Business Days prior to filing with the SEC,
as the case may be, (b) the Company shall not have given due consideration to
any comments thereon received from the Investor or its counsel, or (c) the
Investor shall reasonably object, unless the Company reasonably has determined
that it is necessary to amend the Registration Statement or make any supplement
to the Prospectus to comply with the Securities Act or any other applicable law
or regulation, in which case the Company shall promptly (but in no event later
than 24 hours) so inform the Investor, the Investor shall be provided with a
reasonable opportunity if practicable to review and comment upon any disclosure
referring to the Investor, the Transaction Documents or the transactions
contemplated thereby, as applicable, and the Company shall expeditiously furnish
to the Investor a copy thereof. In addition, for so long as, in the reasonable
opinion of counsel for the Investor, the Prospectus is required to be delivered
in connection with any acquisition or sale of any Registrable Securities by the
Investor, the Company shall not file any Prospectus Supplement with respect to
the any Registrable Securities without furnishing to the Investor as many copies
of such Prospectus Supplement, together with the Prospectus, as the Investor may
reasonably request.


3.
RELATED OBLIGATIONS.



With respect to each Registration Statement and whenever any Registrable
Securities are to be Registered pursuant to Section 2, the Company shall use its
best efforts to effect the registration of the Registrable Securities in
accordance with the intended method of disposition thereof and, pursuant
thereto, the Company shall have the following obligations:
(a)    Effectiveness. The Company shall use its best efforts to keep each
Registration Statement effective under the Securities Act (including through any
necessary renewals), and to keep each Registration Statement and each Prospectus
thereunder current and available (including through any necessary renewals) for
resale


3

--------------------------------------------------------------------------------




of all Registrable Securities by the Company to the Investor registered under
each such Registration Statement pursuant to Rule 415, at all times until the
date on which the Investor shall have resold all the Registrable Securities
Registered thereunder (the “Registration Period”). Without limiting the
generality of the foregoing, during the Registration Period, the Company shall
(a) take all action necessary to cause the Common Stock to continue to be
Registered as a class of securities under Section 12(b) of the Exchange Act and
shall not take any action or file any document (whether or not permitted by the
Exchange Act) to terminate or suspend such registration and (b) file or furnish
on or before their respective due dates all reports and other documents required
to be filed or furnished by the Company pursuant to Sections 13(a), 13(c), 14,
15(d) or any other provision of or under the Exchange Act, and shall not take
any action or file any document (whether or not permitted by the Exchange Act)
to terminate or suspend its reporting and filing obligations under the Exchange
Act. The Registration Statement (including any amendments or supplements thereto
and Prospectuses contained therein) shall not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances then existing, not misleading.


(b)    Notifications. The Company will notify the Investor promptly of the time
when any Registration Statement and any subsequent amendment thereto, other than
documents incorporated by reference, has been filed with the SEC and/or has
become effective or where a receipt has been issued therefor or any subsequent
supplement to a Prospectus has been filed and of any request by the SEC for any
amendment or supplement to the Registration Statement, any New Registration
Statement or any Prospectus or for additional information.


(c)    Amendments. The Company shall prepare and file with the SEC such
amendments (including post-effective amendments) and supplements to any
Registration Statement and the Prospectus used in connection with such
Registration Statement, as may be necessary to keep each such Registration
Statement effective at all times during the Registration Period, and, during the
Registration Period, comply with the provisions of the Securities Act with
respect to the disposition of all of the S-3 Registrable Securities and the S-1
Registrable Securities of the Company covered by each such Registration
Statement during the Registration Period. If reasonably requested by the
Investor during the Registration Period, the Company shall (i) as soon as
practicable after receipt of written notice from the Investor, incorporate in a
prospectus supplement or post-effective amendment such information as the
Investor believes is required to be included therein relating to the sale and
distribution of S-3 Registrable Securities or S-1 Registrable Securities,
including, without limitation, information with respect to the number of S-3
Registrable Securities or S-1 Registrable Securities being sold, the purchase
price being paid therefor and any other terms of the offering of the S-3
Registrable Securities or S-1 Registrable Securities; (ii) make all required
filings of such prospectus supplement or post-effective amendment as soon as
practicable upon notification of the matters to be incorporated in such
prospectus supplement or post-effective amendment; and (iii) supplement or make
amendments to any Registration Statement.


(d)    Investor Review. The Company will not file any amendment or supplement to
any Registration Statement, or any Prospectus thereunder, other than documents
incorporated by reference, relating to the Investor, the S-3 Registrable
Securities, the S-1 Registrable Securities or the transactions contemplated
hereby unless (A) the Investor shall have been advised and afforded the
opportunity to review and comment thereon at least two (2) Business Days prior
to filing with the SEC, (B) the Company shall have given due consideration to
any comments thereon received from the Investor or its counsel, and (C) the
Investor has not reasonably objected thereto (provided, however, that the
failure of the Investor to make such objection shall not relieve the Company of
any obligation or liability hereunder), and the Company shall furnish to the
Investor, without charge any correspondence from the SEC or the staff of the SEC
to the Company or its representatives relating to any Registration Statement.




4

--------------------------------------------------------------------------------




(e)    Copies Available. Upon request of the Investor, the Company shall furnish
to the Investor, (i) promptly after the same is prepared and filed with the SEC,
at least one copy of each Registration Statement and any amendment(s) thereto,
including financial statements and schedules, all documents incorporated therein
by reference and all exhibits, (ii) upon the effectiveness of any Registration
Statement, a copy of the Prospectus included in such Registration Statement and
all amendments and supplements thereto (or such other number of copies as the
Investor may reasonably request) and (iii) such other documents, including
copies of any preliminary or final Prospectus, as the Investor may reasonably
request from time to time in order to facilitate the disposition of the S-3
Registrable Securities and the S-1 Registrable Securities owned by the Investor.
For the avoidance of doubt, any filing available to the Investor via the SEC’s
live EDGAR system shall be deemed “furnished to the Investor” hereunder.


(f)    Qualification. The Company shall take all such action, if any, as is
reasonably necessary in order to obtain an exemption for or to qualify (i) the
sale of the S-3 Registrable Securities and the S-1 Registrable Securities to the
Investor under this Agreement and (ii) any subsequent resale of all S-3
Registrable Securities and S-1 Registrable Securities by the Investor, in each
case, under applicable securities or “blue sky” laws of the states of the United
States in such states as is reasonably requested by the Investor during the
Registration Period, and shall provide evidence of any such action so taken to
the Investor. During the Registration Period, the Company shall promptly notify
the Investor of the receipt by the Company of any notification with respect to
the suspension of the registration or qualification of any of the S-3
Registrable Securities or S-1 Registrable Securities for sale under the
securities or “blue sky” laws of any jurisdiction in the United States or its
receipt of actual notice of the initiation or threat of any proceeding for such
purpose.


(g)    Notification of Stop Orders; Material Changes. The Company shall advise
the Investor promptly (but in no event later than 24 hours) and shall confirm
such advice in writing, in each case: (i) of the Company’s receipt of notice of
any request by the SEC or any other federal or state governmental authority for
amendment of or a supplement to any Registration Statement or any Prospectus or
for any additional information; (ii) of the Company’s receipt of notice of the
issuance by the SEC or any other federal or state governmental authority of any
stop order suspending the effectiveness of any Registration Statement or
prohibiting or suspending the use of a Prospectus; and (iii) of the Company
becoming aware of the happening of any event, which makes any statement of a
material fact made in any Registration Statement or Prospectus untrue or which
requires the making of any additions to or changes to the statements then made
in such Registration Statement or Prospectus in order to state a material fact
required by the Securities Act to be stated therein or necessary in order to
make the statements then made therein in light of the circumstances under which
they were made not misleading, or of the necessity to amend any Registration
Statement or Prospectus to comply with the Securities Act or any other law. The
Company shall not be required to disclose to the Investor the substance or
specific reasons of any of the events set forth in clauses (i) through (iii) of
the immediately preceding sentence, but rather, shall only be required to
disclose that the event has occurred. If at any time the SEC, or any other
federal or state governmental authority shall issue any stop order suspending
the effectiveness of any Registration Statement or prohibiting or suspending the
use of any Prospectus thereunder, the Company shall use its best efforts to
obtain the withdrawal of such order at the earliest possible time. Upon request
of the Investor, the Company shall furnish to the Investor, without charge, a
copy of any correspondence from the SEC or the staff of the SEC, or any other
federal or state governmental authority to the Company or its representatives
relating to any Registration Statement or any Prospectus thereunder, as the case
may be. The Company shall not deliver to the Investor any Purchase Notice, and
the Investor shall not be obligated to purchase any shares of Common Stock under
the Purchase Agreement, during the continuation or pendency of any of the
foregoing events.


(h)    Listing on the Principal Market. The Company shall promptly secure the
listing, of all of the S-3 Registrable Securities and S-1 Registrable Securities
on the Principal Market (subject to standard


5

--------------------------------------------------------------------------------




listing conditions, if any, for transactions of this nature, official notice of
issuance and the Exchange Cap) and upon each other national securities exchange
or automated quotation system, if any, upon which the Common Stock are then
listed, and shall maintain, so long as any Common Stock shall be so listed, such
listing of all such S-3 Registrable Securities and S-1 Registrable Securities
from time to time issuable to the Investor. The Company shall use commercially
reasonable efforts to maintain the listing of the Common Stock on the Principal
Market and shall comply in all respects with the Company’s reporting, filing and
other obligations under the bylaws or rules and regulations of the Principal
Market. The Company shall not take any action that would reasonably be expected
to result in the delisting or suspension of the Common Stock on the Principal
Market. The Company shall promptly, and in no event later than the following
Business Day, provide to the Investor copies of any notices it receives from any
Person regarding the continued eligibility of the Common Stock for listing on
the Principal Market; provided, however, that the Company shall not provide the
Investor copies of any such notice that the Company reasonably believes
constitutes material non-public information and that the Company would not be
required to publicly disclose such notice in any report or statement filed with
the SEC under the Exchange Act (including on Form 8-K) or the Securities Act.
The Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 3(h).


(i)    Delivery of Shares. The Company shall cooperate with the Investor to
facilitate the timely preparation and delivery of DWAC Shares, if available, or
book-entry shares or share certificates (not bearing any restrictive legend)
representing the S-3 Registrable Securities and the S-1 Registrable Securities
to be offered pursuant to each Registration Statement and enable such DWAC
Shares, book-entry shares or share certificates to be in available for transfer
in such denominations or amounts as the Investor may reasonably request and
registered in such names as the Investor may request.


(j)    Transfer Agent. The Company shall at all times maintain the services of
the Transfer Agent with respect to its Common Stock.


(k)    Approvals. The Company shall use its best efforts to cause the
Registrable Securities covered by any Registration Statement to be Registered
with or approved by such other governmental agencies or authorities in the
United States as may be necessary to consummate the disposition of such
Registrable Securities.


(l)    Confirmation of Effectiveness. If reasonably requested by the Investor at
any time, the Company shall deliver to the Investor a written confirmation from
Company’s counsel of whether or not the effectiveness of any Registration
Statement has lapsed at any time for any reason (including, without limitation,
the issuance of a stop order) and whether or not such Registration Statement is
currently effective and available to the Company for sale of all of the S-3
Registrable Securities or S-1 Registrable Securities, as applicable.  


(m)    Further Assurances. The Company agrees to take all other reasonable
actions as necessary and reasonably requested by the Investor to expedite and
facilitate disposition by the Investor of Registrable Securities pursuant to any
Registration Statement.


(n)    Suspension of Sales. The Investor agrees that, upon receipt of any notice
from the Company of the existence of any suspension or stop order as set forth
in Section 3(g) or 3(h), the Investor will immediately discontinue disposition
of S-3 Registrable Securities or S-1 Registrable Securities, as applicable,
pursuant to any Registration Statement covering such S-3 Registrable Securities
or S-1 Registrable Securities until the Investor’s receipt of the copies of a
notice regarding the resolution or withdrawal of the suspension or stop order as
contemplated by Section 3(g) or 3(h). Notwithstanding anything to the contrary,


6

--------------------------------------------------------------------------------




the Company shall cause its transfer agent to promptly deliver to the Investor
DWAC Shares without any restrictive legend in accordance with the terms of the
Purchase Agreement in connection with any sale of S-3 Registrable Securities or
S-1 Registrable Securities with respect to which the Investor has entered into a
contract for sale prior to the Investor’s receipt of a notice from the Company
of the happening of any event of the kind described in Section 3(g) or 3(h) and
for which the Investor has not yet settled.


4.
OBLIGATIONS OF THE INVESTOR.



(a)    Investor Information. The Investor has furnished to the Company in
Exhibit A hereto such information regarding itself, all securities of the
Company held by it, the S-3 Registrable Securities and S-1 Registrable
Securities held by it and the intended method of disposition thereof, including
any arrangement between the Investor and any other Person relating to the sale
or distribution of any Registrable Securities, as required to effect the
registration of the S-3 Registrable Securities and S-1 Registrable Securities,
as applicable, and shall execute such documents in connection with such
registration as the Company may reasonably request. The Company shall notify the
Investor in writing of any other information the Company reasonably requires
from the Investor in connection with any Registration Statement hereunder. The
Investor will as promptly as practicable notify the Company of any material
change in the information set forth in Exhibit A, other than changes in its
ownership of Common Stock.


(b)    Investor Cooperation. The Investor agrees to cooperate with the Company
as reasonably requested by the Company in connection with the preparation and
filing of any amendments and supplements to any Registration Statement or New
Registration Statement hereunder.


5.
EXPENSES OF REGISTRATION.



All reasonable expenses of the Company, other than sales or brokerage
commissions and fees and disbursements of counsel for, and other expenses of,
the Investor, incurred in connection with registrations, filings or
qualifications pursuant to Sections 2 and 3, including, without limitation, all
registration, listing and qualifications fees, printers and accounting fees, and
fees and disbursements of counsel for the Company, shall be paid by the Company.


6.
INDEMNIFICATION.



(a)    To the fullest extent permitted by law, the Company will, and hereby
does, indemnify, hold harmless and defend the Investor, each Person, if any, who
controls the Investor, the members, the directors, officers, partners,
employees, members, managers, agents, representatives of the Investor and each
Person, if any, who controls the Investor within the meaning of the Securities
Act or the Exchange Act (each, an “Indemnified Person”), against any losses,
claims, damages, liabilities, judgments, fines, penalties, charges, costs,
reasonable attorneys’ fees, amounts paid in settlement (with the consent of the
Company, such consent not to be unreasonably withheld) or reasonable expenses,
(collectively, “Claims”) reasonably incurred in investigating, preparing or
defending any action, claim, suit, inquiry, proceeding, investigation or appeal
taken from the foregoing by or before any court or governmental, administrative
or other regulatory agency or body or the SEC, whether pending or threatened,
whether or not an indemnified party is or may be a party thereto (“Indemnified
Damages”), to which any of them may become subject insofar as such Claims (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon: (i) any untrue statement or alleged untrue
statement of a material fact in any Registration Statement, any Prospectus
thereunder or any post-effective amendment thereto or in any filing made in
connection with the qualification of the offering under the securities or other
“blue sky” laws of any jurisdiction in which Registrable Securities are offered
(“Blue Sky Filing”), or the omission or alleged


7

--------------------------------------------------------------------------------




omission to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, (ii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the S-3 Registrable
Securities or the S-1 Registrable Securities pursuant to any Registration
Statement or (iii) any material violation by the Company of this Agreement (the
matters in the foregoing clauses (i) through (iiii) being, collectively,
“Violations”).  The Company shall reimburse each Indemnified Person promptly as
such expenses are incurred and are due and payable, for any reasonable and
documented out-of-pocket legal fees or other reasonable expenses incurred by
them in connection with investigating or defending any such Claim.
 Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 6(a): (A) shall not apply to a Claim by an
Indemnified Person arising out of or based upon a Violation which occurs in
reliance upon and in conformity with information furnished in writing to the
Company by the Investor or such Indemnified Person expressly for use in
connection with the preparation of any Registration Statement, any Prospectus
thereunder or any such amendment thereof or supplement thereto, if such in each
case if the foregoing was timely made available by the Company; (B) with respect
to any superseded Prospectus, shall not inure to the benefit of any such
Indemnified Person from whom the Indemnified Person asserting any such Claim
purchased the S-3 Registrable Securities or S-1 Registrable Securities that are
the subject thereof (or to the benefit of any other Indemnified Person) if the
untrue statement or omission of material fact contained in the superseded
Prospectus was corrected in the revised Prospectus, as then amended or
supplemented, if such revised Prospectus was timely made available by the
Company in accordance with to Section 3, and the Indemnified Person was promptly
advised in writing not to use the incorrect prospectus prior to the use giving
rise to a violation; (C) shall not be available to the extent such Claim is
based on a failure of the Investor to deliver, or to cause to be delivered, the
prospectus made available by the Company, if such prospectus was theretofore
made available by the Company in accordance with to Section 3; and (D) shall not
apply to amounts paid in settlement of any Claim if such settlement is effected
without the prior written consent of the Company, which consent shall not be
unreasonably withheld.  Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of the Indemnified Person
and shall survive the transfer of the S-3 Registrable Securities and the S-1
Registrable Securities by the Investor pursuant to Section 8.


(b)    In connection with each Registration Statement or Prospectus thereunder,
the Investor agrees to indemnify, hold harmless and defend, to the same extent
and in the same manner as is set forth in Section 6(a), the Company, each of its
directors, each of its officers who signs any Registration Statement, each
Person, if any, who controls the Company within the meaning of the Securities
Act or the Exchange Act (collectively and together with an Indemnified Person,
an “Indemnified Party”), against any Claim or Indemnified Damages to which any
of them may become subject, under the Securities Act, the Exchange Act or
otherwise, insofar as such Claim or Indemnified Damages arise out of or are
based upon any Violation, in each case to the extent, and only to the extent,
that such Violation occurs in reliance upon and in conformity with written
information about the Investor set forth on Exhibit A attached hereto or updated
from time to time in writing by the Investor and furnished to the Company by the
Investor expressly for inclusion in any Registration Statement or Prospectus or
from the failure of the Investor to deliver or to cause to be delivered the
prospectus made available by the Company, if such prospectus was timely made
available by the Company in accordance with to Section 3; and, subject to
Section 6(d), the Investor will reimburse any reasonable out-of-pocket legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such Claim; provided, however, that the indemnity agreement
contained in this Section 6(b) and the agreement with respect to contribution
contained in Section 7 shall not apply to amounts paid in settlement of any
Claim if such settlement is effected without the prior written consent of the
Investor, which consent shall not be unreasonably withheld; provided, further,
however, that the Investor shall be liable under this Section 6(b) for only that
amount of a Claim or Indemnified Damages as does not exceed the net proceeds to
the Investor as a result of the sale of the S-3 Registrable Securities or the
S-1 Registrable Securities, as


8

--------------------------------------------------------------------------------




applicable pursuant to such Registration Statement.  Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
such Indemnified Party and shall survive the transfer of the S-3 Registrable
Securities and the S-1 Registrable Securities by the Investor pursuant to
Section 8.


(c)    Promptly after receipt by an Indemnified Person or Indemnified Party
under this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses to be paid by the indemnifying party, if, in
the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding. The Indemnified
Party or Indemnified Person shall cooperate with the indemnifying party in
connection with any negotiation or defense of any such action or claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party or Indemnified Person which
relates to such action or claim.  The indemnifying party shall keep the
Indemnified Party or Indemnified Person fully apprised as to the status of the
defense or any settlement negotiations with respect thereto.  No indemnifying
party shall be liable for any settlement of any action, claim or proceeding
effected without its written consent, provided, however, that the indemnifying
party shall not unreasonably withhold, delay or condition its consent.  No
indemnifying party shall, without the consent of the Indemnified Party or
Indemnified Person, consent to entry of any judgment or enter into any
settlement or other compromise which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party or
Indemnified Person of a release from all liability in respect to such claim or
litigation.  Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Indemnified Party or
Indemnified Person with respect to all third parties, firms or corporations
relating to the matter for which indemnification has been made.  The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Indemnified Person or Indemnified Party under this Section 6,
except to the extent that the indemnifying party is prejudiced in its ability to
defend such action.


(d)    The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.
 Any Person receiving a payment pursuant to this Section 6 which person is later
determined to not be entitled to such payment shall return such payment to the
person making it.


(e)    The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.


7.
CONTRIBUTION.



To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that:


9

--------------------------------------------------------------------------------




(i) no seller of Registrable Securities guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any seller of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the net amount of proceeds received by
such seller from the sale of such Registrable Securities.


8.
ASSIGNMENT OF REGISTRATION RIGHTS.



The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Investor; provided, however,
that any transaction, whether by merger, reorganization, restructuring,
consolidation, financing or otherwise, whereby the Company remains the surviving
entity immediately after such transaction shall not be deemed an assignment.
 The Investor may not assign its rights under this Agreement without the prior
written consent of the Company, other than to an affiliate of the Investor
controlled by Jonathan Cope or Josh Scheinfeld, in which case the assignee must
agree in writing to be bound by the terms and conditions of this Agreement.


9.
AMENDMENT OF REGISTRATION RIGHTS.



No provision of this Agreement may be (i) amended other than by a written
instrument signed by both parties hereto or (ii) waived other than in a written
instrument signed by the party against whom enforcement of such waiver is
sought. Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.
10.
MISCELLANEOUS.



(a)    Notices. Any notices, consents or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); (iii) upon receipt, when sent by electronic message (provided
the recipient responds to the message and confirmation of both electronic
messages are kept on file by the sending party); or (iv) one (1) Business Day
after timely deposit with a nationally recognized overnight delivery service, in
each case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:




If to the Company:
Brickell Biotech, Inc.
5777 Central Avenue, Suite 102
Boulder, CO 80301
Phone: 720.505.4755
E-mail: rbrown@brickellbio.com
Attention: Robert Brown, Chief Executive Officer
With a copy to (which shall not constitute notice or service of process):


Mayer Brown LLP
1221 Avenue of the Americas


10

--------------------------------------------------------------------------------




New York, NY 10020Tel:     212.506.2275
E-mail: apinedo@mayerbrown.com
Attention: Anna Pinedo, Esq.


If to the Investor:
Lincoln Park Capital Fund, LLC
440 North Wells, Suite 410
Chicago, IL 60654
Telephone: 312.822.9300
Facsimile: 312.822.9301
E-mail: jscheinfeld@lpcfunds.com/jcope@lpcfunds.com
Attention: Josh Scheinfeld/Jonathan Cope
With a copy to (which shall not constitute notice or service of process):


K&L Gates, LLP
200 S. Biscayne Blvd., Ste. 3900
Miami, Florida 33131
Telephone: 305.539.3306
Facsimile: 305.358.7095
E-mail: clayton.parker@klgates.com
Attention: Clayton E. Parker, Esq.




or at such other address, e-mail address and/or facsimile number and/or to the
attention of such other person as the recipient party has specified by written
notice given to each other party at least one (1) Business Day prior to the
effectiveness of such change.  Written confirmation of receipt (A) given by the
recipient of such notice, consent or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, and recipient facsimile number, (C) electronically generated by the
sender’s electronic mail containing the time, date and recipient email address
or (D) provided by a nationally recognized overnight delivery service, shall be
rebuttable evidence of receipt in accordance with clause (i), (ii), (iii) or
(iv) above, respectively.  Any party to this Agreement may give any notice or
other communication hereunder using any other means (including messenger
service, ordinary mail or electronic mail), but no such notice or other
communication shall be deemed to have been duly given unless it actually is
received by the party for whom it is intended.


(b)    No Waiver No failure or delay in the exercise of any power, right or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.


(c)    Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of Illinois, without giving effect to any choice of
law or conflict of law provision or rule that would cause the application of the
laws of any jurisdictions other than the State of Illinois.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the State of Illinois, County of Cook for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed


11

--------------------------------------------------------------------------------




herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
 If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.


(d)    Integration. This Agreement, the Securities Purchase Agreement and the
Purchase Agreement constitute the entire understanding among the parties hereto
with respect to the subject matter hereof and thereof.  There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein and therein.  This Agreement, the Securities Purchase
Agreement and the Purchase Agreement supersede all other prior oral or written
agreements between the Investor, the Company, their affiliates and persons
acting on their behalf with respect to the subject matter hereof and thereof.


(e)    No Third Party Benefits. Subject to the requirements of Section 8, this
Agreement shall inure to the benefit of and be binding upon the permitted
successors and assigns of each of the parties hereto.


(f)    Headings. The headings in this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.


(g)    Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile or pdf (or other
electronic reproduction of a) signature shall be considered due execution and
shall be binding upon the signatory thereto with the same force and effect as if
the signature were an original, not a facsimile or pdf (or other electronic
reproduction of a) signature.


(h)    Each party shall do and perform, or cause to be done and performed, all
such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.


(i)    The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.


(j)    This Agreement is intended for the benefit of the parties hereto and
their respective permitted successors and assigns, and is not for the benefit
of, nor may any provision hereof be enforced by, any other Person.


* * * * * *


12

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be duly executed as of date first written above.






THE COMPANY:
 
 
 
 
 
BRICKELL BIOTECH, INC.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Robert Brown
 
Name: Robert Brown
 
Title: CEO
 
 
 
 
 
 
 
 
 
 
 
INVESTOR:
 
 
 
 
 
LINCOLN PARK CAPITAL FUND, LLC
BY: LINCOLN PARK CAPITAL, LLC
BY: ALEX NOAH INVESTORS, INC.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Jonathan Cope
 
Name: Jonathan Cope
 
Title: President
 
 
 
 
 
 
 
 
 
 
 













13

--------------------------------------------------------------------------------









EXHIBIT A


Information About The Investor Furnished To The Company By The Investor
Expressly For Use In Connection With Each Registration Statement and Prospectus


Information With Respect to Lincoln Park Capital


Immediately prior to the date of the Purchase Agreement, Lincoln Park Capital
Fund, LLC, beneficially owned 0 shares of Common Stock. Josh Scheinfeld and
Jonathan Cope, the Managing Members of Lincoln Park Capital, LLC, the manager of
Lincoln Park Capital Fund, LLC, are deemed to be beneficial owners of all of the
Common Stock owned by Lincoln Park Capital Fund, LLC. Messrs. Cope and
Scheinfeld have shared voting and investment power over the shares being offered
under the prospectus supplement filed with the SEC in connection with the
transactions contemplated under the Purchase Agreement. Lincoln Park Capital,
LLC is not a licensed broker dealer or an affiliate of a licensed broker dealer.











